DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 21 March 2022.  As directed by the amendment: claims 1, 5, 6, 8, 11, 14-17 & 19 have been amended, claims 3 & 4 have been cancelled, and no claims have been added.  Thus, claims 1, 2 & 5-19 are presently pending in this application.
Applicant’s amendments have overcome several of the objections and 35 U.S.C. 112(b) rejections set forth in the previous action; however, at least one objection and at least one 35 U.S.C. 112(b) rejection remain or have otherwise been necessitated by the applicant’s amendments, as set forth below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The at least one fastener including a resilient clamp configured to slide over the exterior surfaces of said first and second clamping members (claims 10 & 19). 
This embodiment is not shown in the figures. 
The system comprising a projection projecting from at least one of said interior surfaces, configured to partially penetrate a surface of a hose clamped by said first and second clamping surfaces (claim 15). 

The drawings are further objected to because of the following issue: as best understood in view of the specification and claims, a height of the wall portions forming the longitudinal grooves (108) is greater than a height of the transverse ribs (106). This feature appears to be shown in figs. 1 & 2. However, figures 9 & 11 appear to show the ribs having a height equal to a height of the wall portions forming the groove, which may cause confusion as to whether these are the same embodiment or an alternate embodiment.  Additionally, it is unclear if the ribs as shown in fig. 8 are the same height as the wall portions (i.e., at the far end of the device, the ribs appear to be about the same height as the wall portions). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 & 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendments to claim 5 fail to include the limitations of claim 3, upon which claim 5 previously depended, which raises several issues as set forth below. 
In the previous office action, claim 5 was indicated as objected to for being dependent upon a rejected base claim, but would have been allowable if rewritten into independent form, including all of the limitations of the base claim and any intervening claim. Applicant’s remarks filed 21 March 2022 stated that “Applicant amended claim 5 into independent form”.  However, the actual amendments to claim 5 include only the limitations of base claim 1, and not those of intervening claim 3. 
The first issue raised by this omission is that the terms “said ribs of said first clamping member” and “said ribs of said second clamping member” lack proper antecedent basis in the claim, as these features were defined in claim 3, rather than claim 1. 
Additionally, it is unclear if the omission of the limitations of claim 3 was intended or inadvertent, causing the scope of claim 5 takes on an unreasonable degree of uncertainty. As best understood, the amendment to claim 5 was likely intended to include the limitations of claim 3, however, it is conceivable that the applicant intentionally omitted these limitations to broaden the claim scope in some manner. 
	To promote compact prosecution, claim 5 is being interpreted as including the limitations of claim 5 (as best understood to have been the intention, based on Applicant’s accompanying remarks and the resultant antecedent basis issues), however, appropriate correction and clarification is required.

	Claim 8 recites “wherein said wall portions forming said longitudinal grooves extending into the channel and forming sharp edges with said ribs” which appears to contain one or more grammatical errors, rendering the intended scope of the claim unclear. 
	Claim 1 establishes that each longitudinal groove has “opposed wall portions extending into the channel”. As such, it appears that claim 8 may have been intended to read “wherein said wall portions of said longitudinal grooves extending into the channel form sharp edges with said ribs” (i.e. said wall portions, which extend into the channel, form sharp edges with the ribs) or “wherein said wall portions extending into the channel forms sharp edges with said ribs” (i.e. the feature of the wall portions extending into the channel results in sharp edges formed between the wall portions and the ribs) or equivalent. 

	In claim 16, only the first clamping member is recited as having a concave channel portion (lines 6-7). However, the claim further recites that biasing the first and second clamping members together “forms a pair of longitudinal grooves…each longitudinal groove extending from end to end of each clamping member, and each longitudinal groove having opposed wall portions extending into the channel”. 
It is unclear if claim 16 requires the second channel portion to have a corresponding concave channel portion as it is not explicitly recited. As best understood, however, all of the embodiments disclosed by the applicant include such a corresponding concave channel portion in the second clamping member, in order to form the channel and the longitudinal grooves, and it is not clear how the limitations regarding the longitudinal grooves and wall portions would be met without a corresponding concave channel portion in the second clamping member.
Additionally, it is noted that “the channel” (line 15) lacks proper antecedent basis in the claim and is not necessarily defined in relation to the “concave channel portion”. In view of the above issues, the scope of the claim takes on an unreasonable degree of uncertainty. 
Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered. 
With respect to applicant’s arguments regarding the drawing objection wherein the drawings fail to show the at least one fastener “including a resilient clamp configured to slide over the exterior surfaces of said first and second clamping members”, these arguments are not found to be persuasive for at least the reasons set forth below.
First, while page 9, para. 55 does state that “a non-planar washer oriented below the head of each bolt” may “facilitate variable compression of the hose”, this configuration does not appear to correspond to the claimed “resilient clamp configured to slide over the exterior surfaces” of the clamping members. A non-planar washer, in combination with the bolts, might press down against the exterior surface, but would not be expected to slide. 
Rather, the examiner notes that page 9, para. 55 also recites that the fastening means may be “through a spring clip”. Such a spring clip being used to resiliently bias clamping members together is known from at least US Pat. No. 255,465 to Shepherd et al. (1882; cited in PTO-892 provided with the previous action; see spring clips C). As best understood, a spring clip of this type would be “configured to slide over the exterior surfaces” of the clamping members. 
With respect to the applicant’s suggestion that, in view of MPEP § 2164.05(a), an illustration of a variable washer is not required, this argument is not found to be persuasive for several reasons. First, MPEP § 2164.05(a) is directed to issues of enablement of the specification at the time of filing. The examiner is not contending the enablement of a resilient clamp configured to slide over the exterior surfaces of the clamping members since, as noted, such a device (in the form of a spring clamp) can be found in the art at least as early as 1882. 
However, as set forth in 37 CFR 1.83(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”.
As the “resilient clamp configured to slide over the exterior surfaces” of the clamping members is specified in the claims, it must be shown in the drawings. If, as suggested by the applicant, such a feature is “conventional”, and detailed illustration is not essential for proper understanding, such an illustration may be graphical / symbolic in nature. See also MPEP § 608.02(d): Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm’r Pat. 1911).).
With respect to applicant’s argument that the “projection” / barb feature of claim 15 need not be shown as such a projection “would be clearly understood without the need of a particular illustration of such”, this argument is not found to be persuasive for reasons similar to those set forth above. I.e., as set forth in 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims.  As the “projection projecting from at least one of said interior surfaces” is specified in the claims, it must be shown in the drawings. If, as suggested by the applicant, such a feature is “conventional”, and detailed illustration is not essential for proper understanding, such an illustration may be graphical / symbolic in nature. 
The examiner notes that these types of projections, in general, are known in the art (e.g. US 4,064,614 to Horvath; US 2002/0033604 to Minemyer; each previously cited). 
Allowable Subject Matter
Claims 1, 2, 6, 7 & 9-15 are allowed.
Claim 8 would be allowable (i.e. at least due to dependency on claim 1) if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                         

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753